Not For Publication in West's Federal Reporter
                 Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                          For the First Circuit

No. 05-2802

              DRITAN VAKA; RANOLA VAKA; and BRIANA VAKA,

                                 Petitioners,

                                        v.

                          ALBERTO R. GONZÁLES,
                    UNITED STATES ATTORNEY GENERAL,

                                  Respondent.



                ON PETITION FOR REVIEW OF AN ORDER OF
                   THE BOARD OF IMMIGRATION APPEALS


                                     Before

                         Boudin, Chief Judge,
                 Torruella and Lipez, Circuit Judges.



     Aleksander Milch, and Christophe & Associates, P.C., on brief
for petitioners.
     Laurie Snyder, Attorney, Tax Division, U.S. Department of
Justice, Peter D. Keisler, Assistant Attorney General, Civil
Division, and Terri J. Scadron, Assistant Director, Civil Division,
Office of Immigration Litigation, on brief for respondent.



                               August 31, 2006
            TORRUELLA,        Circuit    Judge.      Petitioners     Dritan   Vaka,

Ranola Vaka, and Briana Vaka (collectively, the "Vakas") seek

review of a decision by the Board of Immigration Appeals ("BIA")

denying their applications for asylum, withholding of removal, and

relief under the Convention Against Torture ("CAT").                       For the

reasons set forth below, we affirm the BIA's decision and deny the

petition for review.

                                 I.     Background

            Dritan and Ranola Vaka are married and the parents of

Briana Vaka.       All three are citizens of Albania who entered the

United    States   on    or    about    December   19,    2000,1    without   being

lawfully inspected, admitted or paroled.                  On November 19, 2001,

Dritan filed an application for asylum, alleging persecution on

account    of   his     political      opinion.2     On    June    12,   2002,   the

Immigration and Naturalization Service ("INS")3 served Dritan with

a Notice to Appear, charging the Vakas with removability under



1
  The exact date of the Vakas' arrival in the United States is not
certain. However, the Government does not dispute the assertion
that the entry occurred around this time.
2
   Dritan Vaka is the lead petitioner in this case and the only
individual claiming to have suffered persecution. His wife and
daughter's applications for asylum are derivative of his own,
depending wholly on the merits of Dritan's claim.
3
    In March 2003, the relevant functions of the INS were
transferred to the new Department of Homeland Security and
reorganized as the Bureau of Immigration and Customs Enforcement
("BICE"). For clarity, the agency will continue to be referred to
as the INS throughout this opinion.

                                         -2-
§ 212(a)(6)(A)(i) of the Immigration and Nationality Act ("INA"),

8 U.S.C. § 1182(a)(6)(A)(i).

          At a hearing before an Immigration Judge ("IJ") on

November 4, 2002, the Vakas admitted the allegations against them

and conceded removability.     On March 5, 2004, the Vakas again

appeared before the IJ, and Dritan presented testimony detailing

the family's experiences in Albania prior to their departure for

the United States.4

          Dritan was born April 24, 1970 in the town of Kelcyre-

Permet ("Permet").    Professionally, he was employed as a taxicab

driver and owned a cinema with his father. Politically, Dritan had

been a member of Albania's Democratic Party ("DP") since February

1992. Rather than maintain separate spheres for business and

politics, Dritan allowed the two aspects of his life to complement

each other; when he was not working, he volunteered his taxi

services as a chauffeur for local DP officials and opened his

cinema doors to host DP meetings.     Furthermore, he participated in

party meetings and distributed literature encouraging people to

vote.

          Dritan testified that his political activism made him the

target of abuse on several different occasions. The first incident

occurred in 1987 while Dritan was a high school student.      Dritan



4
  Ranola also presented testimony generally corroborating Dritan's
account.

                                -3-
opposed Albania's Communist government, and while talking with

friends one day, he expressed his belief that the state's policy of

forcing students to work on the weekends was "not right."                    When

authorities learned of his comments, Dritan was pulled out of

school, taken to the local police station, and beaten. Thereafter,

he was not permitted to return to school and was forced to complete

his education through night classes.

              The next incident did not occur until March 1997 while he

was helping the DP prepare for upcoming elections.             While driving

home from a party rally in Permet one night, he was stopped by a

group of men wearing masks and wielding automatic rifles.               Dritan

immediately recognized two of the men as members of the local

branch   of    the   Socialist   Party,    which   he   believed   to   be    the

successor of the former Communist regime.               The armed men forced

Dritan from the car, levied insults at him, beat him, threatened

him with the guns they carried, and stole his car.           Although Dritan

was eventually able to recover the vehicle, it was abandoned twelve

miles away and heavily vandalized.          Following this attack, Dritan

went to live with his uncle some six hours away.           However, he still

managed to return to Permet in time to participate in elections

held in June 1997.

              Dritan further testified that in June 1999, as elections

approached in October, members of the Socialist Party searched his

home, threatened him, and damaged his cinema to such an extent that


                                     -4-
he chose to cease operating it as movie theater.                    However, the

cinema continued to be used to host DP meetings.             Then in September

of 2000, several men came to the Vakas' home, threatened the

family, and physically abused Dritan.            As evidence of the severity

of the attack, Dritan testified that he received care at the local

hospital for a cut above his eye.              Additionally, the assailants

fatally shot the family dog as they left the home.

             Although he continued to work during the day, Dritan

claimed that he no longer went out at night as a result of these

incidents.     However, he remained in Albania through the elections

of October 2000 and into November, when he and his family finally

left the country permanently.                Traveling with valid Albanian

passports personally issued to both Dritan and Ranola some six or

seven years earlier, the Vakas first traveled to Greece, then

Italy,     then    France.     In    France    they     obtained    false   Greek

documentation and used it to travel to Belgium, then Spain, and

finally Mexico.        From Mexico the Vakas crossed into the United

States illegally, apparently sometime around December 2000.                 Once

in   the   United    States,   the    Vakas    joined    Dritan's    brother,   a

naturalized United States citizen, and Dritan's parents.

             Following the hearing of March 5, 2004, the IJ issued her

decision.         The IJ found that Dritan and Ranola had testified

credibly and that Dritan "has been harmed in the past on account of

his political activities."          Emphasizing this point in reference to


                                       -5-
the 1997 car theft, the IJ specifically stated, "The Court wants to

make a finding that these actions could not have been motivated for

criminal    intents   since   nothing      was    stolen."    Despite     these

conclusions, the IJ held that the Vakas were not eligible for

asylum.    In making this determination, the IJ relied on several

distinct lines of reasoning.

            First, the IJ suggested that the Vakas' real motivation

for coming to the United States may have been to reunite with

family, rather than escape persecution.               The IJ noted that the

family apparently had the option of remaining in Greece with

Dritan's sister who lives and works there.              The Vakas could also

have sought protection in any number of western European countries.

Highlighting this point, the IJ pointed out that Dritan could have

fled ever since his Albanian passport was first issued in 1993 or

1994,5    but   instead   remained    in    Albania     in   order   to    make

arrangements to travel to the United States.

            Second, the IJ suggested that the degree of harm and the

nature of risk experienced by Dritan were not severe enough to

trigger asylum eligibility.          The IJ noted that the attacks and

threats only occurred sporadically.              Furthermore, Dritan was not



5
  By the court's calculation, this would have been when Dritan and
Ranola received their Albanian passports. Although the original
documents were never presented before the IJ, Dritan testified that
they had received the passports some six or seven years prior to
the departure from Albania. The IJ accepted this assertion as true
and cited the testimony in her decision.

                                     -6-
prevented from working or owning property and, even after the final

assault, he continued to participate in the DP and hold meetings at

his cinema.    The IJ also pointed to the fact that the Vakas did not

leave Albania until two months after the last incident of abuse.

           Third, the IJ noted "the fact that conditions appear to

be improving in Albania" and recognized the presence of "general

improvements" regarding levels of electoral violence. The decision

also noted that the Country Report for Albania, issued by the State

Department    in    2003,      indicated    that   conditions     had   "steadily

improved."     In sum, while the IJ recognized that elections have

been plagued by problems in the past, that corruption persists, and

that human rights abuses still occur in Albania, the IJ found it

probative that the political process was becoming less irregular.

           Thus, the IJ denied the Vakas' application for asylum,

holding "the risk of harm does not rise to the well-founded

standard."     With their asylum claim denied, the IJ granted the

Vakas voluntary departure from the United States, in lieu of

removal.     The Vakas then filed a timely appeal to the BIA, which

affirmed     the    IJ's    decision   on    November     8,    2005.    Without

elaborating,       the   BIA    concurred    in    the   IJ's   conclusion   that

"[a]lthough the lead respondent experienced past harm on account of

his political opinion, we agree that this mistreatment does not

rise to the level of persecution."            Therefore, the BIA found that

the Vakas failed to meet their burden and issued an order denying


                                       -7-
their appeal. Pursuant to the IJ's ruling, the BIA further ordered

the Vakas to voluntarily depart the United States within 60 days or

be subject to removal.         The Vakas now petition this court for

review of the BIA's decision.

                             II.   Discussion

             A.   Applicable Law

             Under the INA, the Attorney General has the authority to

grant asylum to any individual who qualifies as a refugee.                 8

U.S.C.   §   1158(b)(1)(A).6       The    INA   defines   "refugee"   as   an

individual who is unable or unwilling to return to his or her

country of nationality "because of persecution or a well-founded

fear of persecution on account of race, religion, nationality,

membership in particular social group, or political opinion."              8

U.S.C. § 1101(a)(42)(A).       Government regulations interpreting the

INA provide two separate avenues by which an alien may establish

the he or she qualifies as a refugee: 1) by showing a well-founded

fear of future persecution; or 2) by showing the existence of past

persecution, thereby raising a regulatory presumption of a well-

founded fear of future persecution.              See Palma-Mazariegos v.

Gonzáles, 428 F.3d 30, 34 (1st Cir. 2005); 8 C.F.R. § 208.13(b)(1)-

(2).



6
   Following the reorganization of the INS that occurred after the
creation of the Department of Homeland Security, the INA was
amended to give the Secretary of Homeland Security the authority to
grant asylum as well. See 8 U.S.C. § 1158(b)(1)(A).

                                    -8-
           In order to demonstrate a well-founded fear of future

persecution,      the     asylum   applicant     must   meet    subjective       and

objective elements; that is the fear of persecution must be both

genuine and objectively reasonable. See Palma-Mazariegos, 428 F.3d

at 35.   Additionally, a well-founded fear of future persecution

requires "a reasonable possibility of suffering such persecution if

[the applicant] were to return to [his or her] country," and the

anticipated persecution must be committed because of one of the

five statutorily protected grounds.            8 C.F.R. § 208.13(b)(2).

           As noted, an alien also may become eligible for asylum by

showing that he or she has suffered from past persecution.                         8

C.F.R. § 208.13(b).           As with the fear of future persecution, the

past persecution must have been committed on the basis of one of

the five protected grounds.            8 C.F.R. § 208.13(b)(1).             Once the

asylum applicant has demonstrated past persecution, a presumption

of a well-founded fear of future persecution also arises.                        Id.

However, the Government may rebut this presumption by establishing

that   changed    country       conditions    have   removed     the    threat    of

persecution or by demonstrating that the alien can safely relocate

within   his     or     her   native   country    without      fear    of    further

persecution.     8 C.F.R. § 208.13(b)(1)(i).

           Although federal regulations provide a coherent structure

for the adjudication of asylum claims once the existence of past

persecution or the likelihood of future persecution is determined,


                                        -9-
they provide little insight as to what sort of conduct actually

constitutes "persecution." See generally 8 C.F.R. § 208.13. Thus,

the INA and INS regulations largely leave the exact import of the

term to be determined by judicial exposition.          See Nelson v. INS,

232 F.3d 258, 263 (1st Cir. 2000).          To that end, the case law of

this circuit indicates that proving the existence of persecution is

a fairly difficult burden to meet.         See Guzmán v. INS, 327 F.3d 11,

15 (1st Cir. 2003).        We have held that the fact that an alien has

endured some physical abuse does not necessarily mean that the

incident should be classified as "persecution," even when the abuse

is suffered because of one of the five protected grounds.             See id.

at 16 (finding that a "one-time kidnaping and beating falls well

short of establishing 'past persecution'"); Nelson v. INS, 232 F.3d

at 264 (finding that substantial evidence supported an IJ's ruling

that three incidents of detainment lasting less than 72 hours each,

all accompanied by some physical abuse, did not rise to the level

of persecution); Ravindran v. INS, 976 F.2d 754, 756-60 (1st Cir.

1992) (finding no persecution where a member of a minority ethnic

group had been interrogated and beaten for three days in prison and

warned about pursuing political activities).

           To    qualify    as   persecution,   the   harm    suffered     must

represent more than "episodic violence or sporadic abuse."                Palma-

Mazariegos, 428 F.3d at 37.        Furthermore, the nature of the harm

"must   rise    above   unpleasantness,     harassment,      and   even   basic


                                    -10-
suffering."          Nelson, 232 F.3d at 263.              Beyond these few guiding

principles,          however,       whether     particular        conduct     constitutes

persecution must be determined on an ad hoc basis.                           See Aguilar-

Solís v. INS, 168 F.3d 565, 570 (1st Cir. 1999).

            We       review     the    BIA's        denial   of    asylum      under      the

deferential      substantial          evidence       standard.       Lan     Zhu    Pan    v.

Gonzáles, 445 F.3d 60, 61 (1st Cir. 2006).                         The BIA's decision

passes muster under this standard if "supported by reasonable,

substantial, and probative evidence on the record considered as a

whole." INS v. Elías-Zacarías, 502 U.S. 478, 481 (1992). However,

if "the record evidence would compel a reasonable factfinder to

make a contrary determination," we are obliged to overturn the

holding.        Aguilar-Solís, 168 F.3d at 569.                     Since we are not

compelled       to     reach    a     conclusion       contrary     to      the    decision

promulgated below, we affirm the BIA's order.

            B.       Past Persecution

            First, we believe substantial evidence exists to support

the BIA's conclusion that Dritan's experiences did not rise to the

level of past persecution, even though he suffered some harm

because    of    his     support      for     the    DP.     The   mere     existence      of

politically          motivated       abuse,     though       deplorable,          does    not

necessarily indicate that persecution has taken place. See Guzmán,

327 F.3d at 15.          As noted, "episodic violence or sporadic abuse"

does not reach the level of past persecution.                        Palma-Mazariegos,


                                              -11-
428 F.3d at 37.    The three incidents in which Dritan suffered harm

as a result of his affiliation with the DP could be fairly

characterized as episodic and sporadic, having occurred over the

course of three and a half years and each separated by at least

fourteen months.

          As the IJ also noted, Dritan continued to work and openly

supported the DP for the duration of the alleged persecution.7

According to his own testimony, he was not deterred from voting in

elections in 1997, 1999, or 2000.       Furthermore, even after his

family was threatened and his cinema damaged, he continued to host

DP meetings.   Thus, despite the occasional episodes of physical

abuse, Dritan was largely able to continue participating in both


7
   The BIA appears to have implicitly adopted this rationale when
it affirmed the IJ's holding, writing, "Although the lead
respondent experienced past harm on account of his political
opinion, we agree that this mistreatment does not rise to the level
of persecution." When the BIA defers to or adopts the decision of
the IJ, a court of appeals must then directly review the decision
of the IJ. Albathani v. INS, 318 F.3d 365, 373 (1st Cir. 2003).
This also seems to be permissible when the BIA offers only "a brief
explanatory order," as is the case here. Settenda v. Ashcroft, 377
F.3d 89, 94 & 98 (1st Cir. 2004) (performing a substantial evidence
review of the IJ's decision under these circumstances). Moreover,
as the Government points out in its brief, there is some indication
in the INS's explanation of its own regulations that the courts of
appeals should be somewhat more open to reviewing the IJ when the
BIA decision is issued by a single Board member, as is also the
case here. See Board of Immigration Appeals: Procedural Reforms to
Improve Case Management, Part III, 67 Fed. Reg. 54,878, 54,886
(Aug. 26, 2002) (suggesting as an example that when a single-member
BIA   decision   adopts   the  IJ   decision   but  with   specific
modifications, "any reviewing court would be able to look to the
combination of the immigration judge's opinion and the single-
member decision to understand the conclusions reached in the
adjudication").

                                 -12-
his professional and political life.                   Although we do not seek to

minimize     the   severity      of   the     Vakas'    experiences,        we    are   not

compelled to find that the harm suffered by Dritan rose to the

level of persecution.

              C.   Well-Founded Fear of Future Persecution

              Since the Vakas failed to establish past persecution,

they are not entitled to the regulatory presumption of a well-

founded fear of future persecution. See 8 C.F.R. § 208.13(b)(1).

Nevertheless,       they     are      still       afforded     the   opportunity         to

demonstrate such a fear by direct evidence.                    See Palma-Mazariegos,

428 F.3d at 34.            For the following reasons, we conclude that

substantial evidence supports the BIA's conclusion that Dritan

failed   to    show    he    possessed        a    well-founded      fear    of    future

persecution should he return to Albania.

              First,   substantial        evidence      existed      to   support       the

finding that any fear of future political persecution was not

objectively reasonable because of changed country conditions within

Albania.      At the hearing before the IJ, the Government introduced

two State Department documents on conditions in Albania, the 2003

Country Reports on Human Rights Practices ("Country Report"),                           and

the   2001     Profile      of   Asylum       Claims     and    Country      Conditions

("Profile") for Albania. United States Department of State, Bureau

of Democracy, Human Rights, and Labor, Albania: Country Reports on

Human Rights Practices - 2003, (2004); United States Department of


                                          -13-
State, Bureau of Democracy, Human Rights, and Labor, Albania:

Profile of Asylum Claims and Country Conditions (2001).                        The

documents tend to show that changed country conditions within

Albania are such that asylum-seekers may no longer have a well-

founded    fear    of   future      persecution    based   on   their    political

opinion.      For example the Profile states, "elections held in

October 2000 made clear and unmistakable progress toward meeting

democratic standards."         Notably, these were the last elections in

which Dritan participated, as the family left the country only a

month afterward.         The Country Report describes a similar trend

continuing through the elections of October of 2002, stating

"[o]verall, the municipal elections were a major step forward, with

good performances by the police, many local election officials, and

electoral institutions."             Admittedly, the Country Report also

describes      ongoing     human      rights      violations    and     systematic

deficiencies in the political process.              Still, the general tone of

the   Report      is    that   of    a   continuously      improving    political

atmosphere.

            The Vakas fault the IJ's reliance on these documents,

citing the Seventh Circuit's observation that the State Department

"softpedals human rights violations by countries the United States

wants to have good relations with."               Gramatikov v. INS, 128 F.3d

619, 620 (7th Cir. 1997).           However, the Vakas offer no reason why

the State Department's views on Albania in particular should be


                                         -14-
viewed with skepticism.           Furthermore, this circuit has stated that

the State Department's country reports "are generally probative of

country conditions." Palma-Mazariegos, 428 F.3d at 36. Despite the

Vakas'    assertions,       the    Country       Report     may   "outweigh[]      the

petitioner's conclusory assertions of continuing danger . . . ."

Aguilar-Solís,      168    F.3d     at    572-73.          Therefore,    we   believe

substantial evidence was present for the BIA to conclude that a

well-founded fear of future persecution did not exist, even though

Dritan had testified credibly regarding the past incidents of

abuse.

           Second, substantial evidence supports a finding that

Dritan's alleged fear was not subjectively genuine.                      As noted by

the IJ, it is quite possible that the Vakas' relocation was

motivated by a desire to come to the United States rather than a

wish to flee Albania.             The Vakas passed through Greece, Italy,

France, Belgium, Spain, and Mexico without seeking asylum, instead

insisting on continuing on to the United States.                  They even went as

far as obtaining fraudulent identification in order to leave France

and continue their journey.              The fact that Dritan's brother and

parents   already    reside       in     this    country    further     supports   the

conclusion that the Vakas may have had an ulterior motive for

leaving Albania.          As the Profile warns, "[a]djudicators should

explore all the motivations an applicant might have for requesting

asylum, including family members already present in the United


                                          -15-
States . . . ."           Finally, the family's continued presence in

Albania for two months after the last assault on Dritan further

undermines their allegation of a genuine fear.                  Thus, substantial

evidence existed for the BIA to adopt the IJ's holding that Dritan

failed to meet his burden of proving a well-founded fear of future

persecution.

             C.   Withholding of Removal and CAT

             Whereas      asylum    eligibility     only    requires       an   alien

demonstrate a well-founded fear of future persecution, 8 U.S.C.

§ 1101(a)(42)(A), withholding of removal requires an alien to show

that   "it   is   more     likely   than   not    that     he   or   she   would    be

persecuted," 8 C.F.R. § 208.16(b)(2).             In recognition of the fact

that the standard for withholding of removal is more stringent than

the standard for asylum, we have held that "a petitioner unable to

satisfy the asylum standard fails, a fortiori, to satisfy the

[standard for withholding of removal]."             Mediouni v. INS, 314 F.3d

24, 27 (1st Cir. 2002) (citations and internal quotation marks

omitted).         Since    the     Vakas   failed    to     established         asylum

eligibility, their claim for withholding of removal must also be

denied.

             In regard to the Vakas' CAT claim, their brief offers no

developed argumentation as to why they qualify for relief.8                        Nor


8
   After briefly explaining the law, the Vakas simply state, "the
Vakas should be granted withholding of removal under Article III of
the Convention Against Torture since there is a clear probability

                                       -16-
did they sufficiently raise the issue before the BIA.           In holding

with well-established principles of appellate review, issues not

raised below are deemed waived, as are issues unaccompanied by

developed argumentation.        See Ravindran v. INS, 976 F.2d 754, 761

(1st Cir. 1992) ("Issues not raised before the Board may not be

raised for the first time upon judicial review of the Board's

decisions."); Nikijuluw v. Gonzáles, 427 F.3d 115, 120 n.3 (1st

Cir.   2005)    (denying   an   asylum-seeker's   CAT   claim   where   the

petitioner "devoted his appellate brief exclusively to his asylum

claim and has failed to develop any argument supporting [his CAT

claim]").      Thus, the Vakas' claims for withholding of removal and

relief under the CAT were properly denied.

                            III.    Conclusion

            For the foregoing reasons, we find the BIA's conclusions

supported by substantial evidence. Therefore, we deny the petition

for review and affirm the BIA's order.

            Affirmed.




they will suffer torture if returned to Albania." No explanation
as to what the legal definition of "torture" is, or why the Vakas
are likely to be subject to it, is given.

                                    -17-